Citation Nr: 1134081	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-13 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied the benefits sought on appeal.

The Board subsequently remanded the case in April 2011 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination and then re-adjudicate the claim.  The AOJ scheduled the Veteran for a VA examination, which was conducted in June 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in July 2011, in which the AOJ again denied the Veteran's claim.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities do not combine to preclude substantially gainful employment.



CONCLUSION OF LAW

The criteria for an award of a total disability rating based on individual unemployability due to service-connected disabilities have been not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.

Through November 2005 and August 2006 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the August 2006 notice letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the November 2005 and August 2006 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned November 2005 and August 2006 notice letters.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the November 2005 and August 2006 notice letters.  

Otherwise, nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's post-service treatment records and statements from private treatment providers have been associated with the file.  In addition, the Veteran was provided VA medical examinations in June 2006 and June 2011; reports of those examinations have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in June 2011 is adequate, as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflects that the examiner conducted a full physical examination of the Veteran, which included information necessary to apply the pertinent criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence; he and his representative have provided written argument in support of his claim, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in February 2011.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.



II. Analysis

The Veteran contends that he is entitled to a total disability rating based on unemployability due to service-connected disability (TDIU).

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability.  § 4.16(a).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2009) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran has been awarded service connection for thrombo-angiitis obliterans with thrombophlebitis of the left leg, rated as 40 percent disabling; thrombo-angiitis obliterans with thrombophlebitis of the right leg, rated as 40 percent disabling; and pulmonary embolus of the right lung, rated as noncompensably disabling.  The disabilities combine to be 70 percent disabling.  See 38 C.F.R. § 4.25 (2010).  As such, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered. 38 C.F.R. §§ 3.341(a), 4.19 (2010).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran asserts that he is unable to work as a result of his service-connected bilateral lower extremity disabilities.  In his September 2005 application, the Veteran stated that he last worked in 1996 and was unable to continue working due to his disabilities.  On a TDIU application form submitted in August 2006, the Veteran again indicated that he last had full-time work in 1996 but indicated that he had had training in both nursing and architecture.  The Veteran again stated on his May 2007 notice of disagreement that his service-connected disabilities rendered him unable to work, contending in particular that employers were reluctant to hire him given "insurance concerns" related to his disabilities.  At his February 2011 Board hearing, the Veteran testified that his most recent employment was in 1996 and contended that his service-connected lower extremity disabilities prevent him from working, as he is unable to walk any distance without frequent rest breaks to relieve cramping in his legs.  (There is no indication in the record, and the Veteran has not contended, that his service-connected pulmonary embolus of the right lung is in any way related to his claimed inability to work.)  

The Veteran has submitted a number of letters from his private treatment providers concerning his employability and his disabilities.  In April 2007 and January 2011 letters, the Veteran's treating vascular surgeon stated that the Veteran is "unable to walk very far secondary to his peripheral vascular disease.  Because of this he is unable to work."  In a similar statement submitted in February 2011, the Veteran's private internist submitted a letter stating that he had treated the Veteran since April 2008 and that the Veteran "has multiple medical problems which make it too difficult for him to be gainfully employed."  In so opining, the physician pointed to the Veteran's service-connected lower extremity disabilities as well as coronary artery disease, hypertension, hypercholesterolemia, chronic obstructive pulmonary disease, and rheumatoid arthritis.  

In June 2011, the Veteran underwent a VA examination.  At that time, the examiner reviewed the letters submitted by the Veteran's treating private physicians as well as the statements of the Veteran himself concerning his inability to seek and maintain employment.  The examiner noted the Veteran's past medical history as well as his current service-connected diagnoses of thrombo-angiitis obliterans in the lower extremities bilaterally and an acute pulmonary embolism in service with no current residuals.  The examiner considered the Veteran's report of having retired in 1996 when he became eligible for Social Security and noted that he spent his days sitting and socializing or reading or engaging in other sedentary activities.  The examiner noted that the Veteran uses a cane or walker to ambulate and that he has trouble ascending or descending stairs, which causes pain and cramping in his legs.  When considering the effects of the Veteran's service-connected disabilities on his employability, the examiner noted that, although his lower extremity disorders render the Veteran unable to engage in physical labor, he remains able to do work of a sedentary nature.  In so finding, the examiner pointed out specifically that the Veteran "currently spends most of his day doing sedentary activities" and would be able to engage in sedentary employment as long as he could take a short walk break every one to two hours.  (The examiner found the Veteran's history of in-service pulmonary embolism not to have any current symptoms or otherwise affect his ability to engage in work.)  The examiner also noted that the Veteran's educational and occupational history specifically included specialized training in sedentary skills such as reading blueprints.

Regarding whether the Veteran is capable of performing the physical acts required by employment, the Board notes that there is evidence both for and against the claim.  Weighing in favor of the claim are the Veteran's assertions that he is unable to maintain employment because of his service connected lower extremity disabilities, which cause pain and cramping in his legs whenever he attempts to walk.  He has repeated these assertions on multiple occasions, including in his May 2007 notice of disagreement and at the February 2011 hearing before the undersigned Veterans Law Judge.  In addition, the Veteran's private treatment providers have submitted statements attesting to the Veteran's inability to maintain gainful employment.  However, the Board notes that the letters in April 2007 and January 2011 from the Veteran's treating vascular surgeon consider only the Veteran's ability to engage in manual labor, and the Veteran's internist, in his February 2011 letter, takes into account both service-connected and non-service connected disabilities in offering an opinion as to the Veteran's employability.

Weighing against the claim are the findings of the June 2011 VA examiner, who opined that the Veteran's service-connected disabilities do not preclude him from employment.  In that connection, the Board notes that the examiner thoroughly reviewed the Veteran's claims file, including his past medical and employment history and the positive opinions offered by the Veteran's private physicians.  He acknowledged that the Veteran's service-connected lower extremity disabilities caused pain and cramping in the legs and noted that the Veteran is unable to do work involving manual labor.  However, the VA examiner stated that the Veteran was still able to perform sedentary types of work as long as he was able to take short breaks every one to two hours to stretch his legs.  In addition, the Board notes that the positive opinions of the Veteran's private treating vascular surgeon address only the Veteran's capability to perform manual labor, stating only that his service-connected lower extremity disabilities render him unable to walk far.  The physician failed to address the Veteran's ability to engage in sedentary work, a question answered in the affirmative by the June 2011 VA examiner.  Thus, these opinions are not probative on the question of whether the Veteran is employable in any capacity, not just at manual or physical labor.

The Board thus finds that the evidence is not in equipoise, and instead that the preponderance of the evidence is against the claim.  Although the Veteran genuinely believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected bilateral lower extremity disabilities, the more probative evidence is against the claim.  The Board notes that, as a lay person, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether he can secure or follow a substantially gainful occupation as a result of his service connected disabilities and that his views lack probative value.  The Board specifically finds that the evaluation of the actual impact of his disorders on employability is a matter squarely within the realm of medicine, and not lay expertise.  In any event, any probative value of the Veteran's own conclusions is far outweighed by that of the opinion provided by the VA medical professional, who reviewed the claims folders, including the positive opinions provided by the Veteran's private treating physicians, and found that the Veteran's service-connected bilateral lower extremity disabilities did not render him incapable of obtaining and retaining employment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence shows that Veteran's service-connected disabilities impair his earning capacity in civilian occupations.  However, the combined 70 percent disability rating compensates him for this impairment.  See 38 C.F.R. § 4.1.  The medical opinion evidence from the June 2011 VA examiner reflects that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  In addition, the Veteran also has multiple non-service-connected disabilities, including coronary artery disease, chronic obstructive pulmonary disease, hypertension, and rheumatoid arthritis, which were considered by the Veteran's internist in his February 2011 opinion.  However, these disabilities are not for consideration in a TDIU analysis.  Thus, the February 2011 opinion is not probative as to whether the Veteran's service-connected disabilities, when considered alone, render him unable to maintain gainful employment.  Because the preponderance of the evidence does not establish that the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation, the Board concludes that a TDIU is not warranted.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

The Board acknowledges that the Veteran's lower extremity disabilities cause him pain and require frequent rest when he attempts to walk for any distance.  However, the Board concludes that it has not been shown that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service- connected disabilities.  38 C.F.R. § 4.16(a), (b).  At most it is evident that the Veteran's service-connected disabilities render him unemployable for manual labor, but not for sedentary work.  The Board is mindful that throughout this appeal the Veteran has been unemployed and that he has been since 1996.  However, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.

For the foregoing reasons, the Board finds that the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.









(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to a total disability rating based on unemployability due to service-connected disability is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


